Exhibit 10.5
CONSENT, AMENDMENT AND JOINDER AGREEMENT
THIS CONSENT, AMENDMENT AND JOINDER AGREEMENT (this “Amendment”) is entered into
as of February 13, 2009 by and among ACCESS CAPITAL, INC. (“Access Capital”),
TELESTAR MARKETING, INC. (f/k/a Telestar Acquisition Corporation) (“Company”),
TELE-RESPONSE CENTER, INC. (“TRC”) and INTERNATIONAL CONSOLIDATED COMPANIES,
INC. (“ICCI” and together with TRC, each a “Joinder Party” and collectively, the
“Joinder Parties”).
BACKGROUND
Company and Access Capital entered into an Accounts Receivable Purchase
Agreement dated as of July 31, 2005 (as the same has been and may further be
amended, modified, restated and/or supplemented from time to time, the “ARPA”)
pursuant to which Access Capital provides Company with certain financial
accommodations.
Company has requested that Access Capital (a) consent to the Company’s entering
into a Share Purchase Agreement dated December 18, 2008 by and among Stuart
Discount (“SD”), Company, Tele-Response Center, Inc. (“TRC”) and International
Consolidated Companies, Inc. (“ICCI”), as amended by a First Amendment of
Purchase Agreement dated as of January 1, 2009 (as so amended, the “Share
Purchase Agreement”) and (b) amend the ARPA and Access Capital is willing to do
so on the terms and conditions set forth herein.
NOW, THEREFORE in consideration of the mutual covenants and undertakings set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the ARPA.
2. Consent. Subject to satisfaction of the conditions precedent set forth in
Section 5 below, Access Capital hereby consents to the consummation by the
Company of the transactions contemplated by the Share Purchase Agreement.
3. Amendment to ARPA. Subject to satisfaction of the conditions precedent set
forth in Section 5 below, the ARPA is hereby amended as follows:
(a) Section 2(a) of the ARPA is hereby deleted in its entirety and replaced with
the following:

     
"(a) For purchasing Accounts Receivable hereunder the amount (the “Purchase
Fee”) earned by Access Capital for the period from the Initial Payment date (the
“Purchase Date”) and the date when payment is received by Access Capital shall
be as follows: (i) 1 to 30 days from the Purchase Date: 1.6% (the “First
Specified Percentage”) of the value of the Purchased Receivable, (ii) 31 to
60 days from the Purchase Date: 3.2% (the “Second Specified

 

 



--------------------------------------------------------------------------------



 



     
Percentage”) of the value of the Purchased Receivable, (iii) 61 to 90 days from
the Purchase Date: 4.8% of the value of the Purchased Receivable and
(iv) Greater than 90 days from the Purchase Date: 7.0% (the “Fourth Specified
Percentage”) of the value of the Purchased Receivable. The First, Second, Third
and Fourth Specified Percentages as from time to time in effect shall
collectively be referred to as the “Purchase Fee Percentages”).”

Notwithstanding the foregoing, in the event the:
(I) Stage 1 Conditions (as hereafter defined) are satisfied, then the First
Specified Percentage shall thereafter be reduced to 1.07%, the Second Specified
Percentage shall thereafter be reduced to 2.13%, the Third Specified Percentage
shall thereafter be reduced to 3.20% and the Fourth Specified Percentage shall
thereafter be reduced to 4.67%. The Purchase Fee Percentages in effect
immediately following satisfaction of the Stage 1 Conditions shall hereafter be
referred to as the “Stage 1 Percentages.”
(II) Stage 2 Conditions (as hereafter defined) are satisfied, then the First
Specified Percentage shall thereafter be reduced to 0.71%, the Second Specified
Percentage shall thereafter be reduced to 1.42%, the Third Specified Percentage
shall thereafter be reduced to 2.13% and the Fourth Specified Percentage shall
thereafter be reduced to 3.11%.
(III) Stage 3 Conditions (as hereafter defined) are satisfied, then the Second
Specified Percentage shall thereafter be reduced to 0.60%, the Second Specified
Percentage shall thereafter be reduced to 1.21%, the Third Specified Percentage
shall thereafter be reduced to 1.81% and the Fourth Specified Percentage shall
thereafter be reduced to 2.64%.
If a Default shall occur at any time following satisfaction of the Stage 2
Conditions, then the Purchase Fee Percentages then in effect shall automatically
(without notice or demand of any kind) be increased to the Stage 1 Percentages.
In addition to any and all Purchase Fees payable by the Company to Access
Capital hereunder, the Company shall pay interest at the Contract Rate (as
hereafter defined) on the unpaid amount of each Initial Payment until such time
as such Initial Payment is collected in full in good funds of the United States
of America. Interest shall be computed on the basis of actual days elapsed in a
year of 360 days. At Access Capital’s option, Access Capital may charge
Company’s account for said interest. For purposes hereof, (a) the term “Contract
Rate” shall mean an interest rate per annum equal

 

2



--------------------------------------------------------------------------------



 



to the incremental percentage over the Applicable Base Prime Rate and (b) the
term “Applicable Base Rate” shall mean, as applicable (i) three and one-quarter
percent (3.25%) following satisfaction of the Stage 1 Conditions, (ii) four
percent (4.00%) following satisfaction of the Stage 2 Conditions and (iii) five
percent (5.00%) following satisfaction of the Stage 3 Conditions.
For purposes hereof, the following terms shall have the following meanings:
(a) “Stage 1 Conditions” shall mean satisfaction in a manner acceptable to
Access Capital of the following conditions: (i) no Default shall have occurred
and then be continuing and (ii) receipt by Access Capital of evidence reasonably
satisfactory in all respects to Access Capital of a contribution to the capital
of Company and/or (if TRC has joined the ARPA as a “Company”), TRC in an
aggregate amount of not less than Three Hundred Thousand Dollars ($300,000) made
subsequent to the date hereof (the “First Capital Contribution”), a portion of
the proceeds of which shall have been received by Access Capital to pay down in
full all overadvances then outstanding under the ARPA.
(b) “Stage 2 Conditions” shall mean satisfaction in a manner acceptable to
Access Capital of the following conditions: (i) the Stage 1 Conditions shall
have been satisfied, (ii) at least six (6) months shall have elapsed from the
date hereof, (iii) no Default shall have occurred and then be continuing,
(iv) the Company and TRC shall have delivered evidence satisfactory to Access
Capital of compliance by the Company and TRC on a consolidated basis with the
Tangible Net Worth and Working Capital covenants set forth in Section 3(g)(ii)
and 3(g)(iii) of this Amendment, in each case as and for the month immediately
preceding the determination date of satisfaction of the Stage 2 Conditions and
(v) receipt by Access Capital of evidence satisfactory in all respects to Access
Capital of a contribution to the capital of Company and/or (if TRC has joined
the ARPA as a “Company”), TRC in an aggregate amount of not less than One
Million Dollars ($1,000,000) made subsequent to the date of the First Capital
Contribution (the “Second Capital Contribution”).
(c) “Stage 3 Conditions” shall mean satisfaction in a manner acceptable to
Access Capital of the following conditions: (i) the Stage 2 Conditions shall
have been satisfied, (ii) no Default shall have occurred and then be continuing
and (iii) receipt by Access Capital of evidence reasonably satisfactory in all
respects to Access Capital of a contribution to the capital of Company and/or
(if TRC has joined the ARPA as a “Company”), TRC in an aggregate amount of not
less than Five Hundred Thousand Dollars ($500,000) made subsequent to the date
of the Second Capital Contribution (the “Third Capital Contribution”).

 

3



--------------------------------------------------------------------------------



 



(b) Section 3 of the ARPA is hereby deleted in its entirety and replaced with
the following:
“3. Term. This ARPA shall be in effect for an initial term beginning on the date
hereof and continuing until August 11, 2012 (the “Initial Term”), and thereafter
automatically renew for periods of two years, unless otherwise terminated in
accordance with the Standard Terms or at Access Capital’s option.”
(c) Section 7(a) of Exhibit A to the ARPA is hereby amended in its entirety to
provide as follows:
“7(a) If for any reason this Agreement is terminated prior to the end of the
Initial Term, the Company shall pay to Access Capital, upon the effective date
of such termination or repayment, an early termination fee equal to seventy-five
percent (75%) of the average monthly fees paid to Access Capital (based on the
prior twelve months) multiplied by the number of months remaining on the Initial
Term.”
(d) In addition to the Default events set forth in the ARPA, the occurrence of
any one or more of the following events shall constitute a Default under the
ARPA: (i) ICCI shall fail to have a controlling ownership interest in each of
Company and TRC; (ii) SD shall fail at any time to be employed by ICCI and/or
Company and/or TRC; (iii) SD shall at any time fail to be involved in the senior
management of Company and TRC; (iv) SD shall fail at any time to be on the board
of directors of ICCI; (v) either of ICCI, TRC or SD shall (1) apply for, consent
to or suffer to exist the appointment of, or the taking possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of his/its property, (2) admit in writing his/its inability, or be
generally unable, to pay his/its debts as they become due or cease operations of
its present business, as applicable, (3) make a general assignment for the
benefit of creditors, (4) commence a voluntary case under the federal bankruptcy
laws (as now or hereafter in effect), (5) be adjudicated a bankrupt or
insolvent, (6) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (7) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against him/it in any
involuntary case under such bankruptcy laws or (8) take any action for the
purpose of effecting any of the foregoing; (vi) if any Responsible Party
attempts to terminate, challenges the validity of, or his/its liability under
any guaranty of the Obligations or if any Responsible Party who is an individual
shall die and Company shall fail to provide Access Capital with a replacement
Responsible Party acceptable to Access Capital within thirty (30) days of such
occurrence or if any other Responsible Party which is an entity shall cease to
exist; or (vii) failure to deliver to Access Capital, within four (4) business
days of consummation of the transaction contemplated by the Share Purchase
Agreement, a copy of ICCI’s 8-K filing with the Securities and Exchange
Commission covering, without limitation, the consummation of such transaction.

 

4



--------------------------------------------------------------------------------



 



(e) Company, ICCI and TRC hereby acknowledge that with respect to the financial
reporting requirements set forth in Exhibit A to the ARPA: (i) all such
financial statements shall be provided when due on a consolidated and
consolidating basis for each of Company, ICCI and TRC, (ii) all year-end
financial statements required to be delivered thereunder shall be accompanied by
a review report issued by independent certified public accountants of recognized
standing selected by Company and acceptable to Access Capital and (iii) in
addition to the other financial reporting requirements set forth therein,
Company, ICCI and TRC shall, within thirty (30) days after the end of each
month, deliver to Access Capital consolidated and consolidating
unaudited/internal balance sheets and statements of income, retained earnings
and cash flows for each such entity as at the end of and for such month, and for
the year to date period then ended, in reasonable detail and stating in
comparative form the figures for the corresponding date and periods in the
previous year. Together with the delivery of all such financial statements, the
Chief Executive Officer, President or Chief Financial Officer of each such
entity shall deliver to Access Capital a certificate of such officer stating
that, based on an examination sufficient to enable him or her to make an
informed statement, no Default exists, or, if such is not the case, specifying
such Default and its nature, when it occurred, whether it is continuing and the
steps being taken by such entity with respect to such event
(f) The following additional covenants shall be added to the ARPA to be
effective on and after the date the Stage 2 Conditions are satisfied, the breach
of which shall constitute a Default:
(i) The Company and TRC shall maintain on a consolidated basis, at of the end of
each month, positive Cash Flow. The first Cash Flow compliance test shall
commence with the fourth month following the date the Stage 2 Conditions are
satisfied and shall be tested for such one month period, the second Cash Flow
compliance test shall commence with the fifth month following the date the Stage
2 Conditions are satisfied and shall be tested on a rolling two month basis and
each subsequent monthly Cash Flow compliance test shall be calculated on a
rolling three (3) month basis. “Cash Flow” shall mean, for any period, the net
income of the Company and TRC on a consolidated basis (as defined by Generally
Accepted Accounting Principles (“GAAP”), plus any non-cash charges less (i) any
withdrawals or loan advances or repayments to the officers, owners, or any other
party, and (ii) principal payments on any term debt and capital leases, and
(iii) capital expenditures paid or which were scheduled to be paid during said
period and (iv) dividend payments on preferred stock.
(ii) The Company and TRC shall maintain on a consolidated basis, as at the end
of each month, positive Working Capital. “Working Capital” shall mean, at a
particular date, the excess, if any, of current assets of the Company and TRC on
a consolidated basis over current liabilities of the Company and TRC on a
consolidated basis, in each case as determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------



 



(iii) The Company and TRC shall maintain on a consolidated basis, as at the end
of each month, positive Tangible Net Worth, “Tangible Net Worth” shall mean, as
at a particular date, (a) all amounts which would be included under
shareholders’ equity on a balance sheet of the Company and TRC on a consolidated
basis, less the amount of goodwill as shown on such balance sheet minus (b) all
intangible assets of the Company and TRC on a consolidated basis at such date as
determined in accordance with GAAP.
A breach of any financial covenant set forth herein shall be deemed to have
occurred as of any date of determination by Access Capital or as of the last day
of any specified measurement period, regardless of when the financial statements
reflecting such breach are delivered to Access Capital.
(g) The Company acknowledges that the Purchase Fee Percentages set forth herein
were established after negotiation between the parties on the assumption that
following satisfaction of the Stage 1 Conditions the Company would tender to
Access Capital for purchase acceptable Accounts Receivable aggregating at least
(i) $11,000,000 during the 2009 calendar year (pro-rated for that portion of the
2009 calendar year for which the Stage 1 Conditions shall have been satisfied)
(the “First Minimum Amount”), (ii) $12,000,000 during the 2010 calendar year
(pro-rated for that portion of the 2010 calendar year for which the Stage 1
Conditions shall have been satisfied) (the “Second Minimum Amount”), (iii)
$13,000,000 during the 2011 calendar year (pro-rated for that portion of the
20011 calendar year for which the Stage 1 Conditions shall have been satisfied)
(the “Third Minimum Amount”) and $14,000,000 for the 2012 calendar year
(pro-rated for that portion of the 2012 calendar year for which the Stage 1
Conditions shall have been satisfied) (the “Fourth Minimum Amount”) (as
applicable, the “Base Purchase Amount”) during the Initial Term and each renewal
term. The Company acknowledges that Purchase Fee Percentages would have been
higher if the anticipated volume of purchases of Accounts Receivable were lower.
In consideration of Access Capital’s undertakings in this Amendment, the Company
shall pay to Access Capital a fee in an amount equal to one and six-tenths
percent (1.6%) of the Base Purchase Amount (the “Facility Fee”) with respect to
the Initial Term and each renewal term, but the amount thereof, less any credit
accrued pursuant to the provisions of this clause “(g)”, shall be payable in
arrears in equal quarterly installments. Throughout the Initial Term and any
renewal term, each quarterly installment of the Facility Fee shall be paid
within 15 days after the end of each successive period of three full calendar
months, commencing with the period ending three full calendar months following
the date hereof (such initial period and each succeeding three month period is
hereafter referred to as a “Calendar Quarter”). Access Capital shall allow as a
credit against the Base Purchase Amount on which the Facility Fee is computed
due for each respective Calendar Quarter (or if paid as a Facility Fee, will
refund to the Company, without interest, to the extent of such payment) an
amount equal to the aggregate Accounts Receivable (other than Accounts
Receivable existing on the date hereof) tendered by the Company to Access
Capital for purchase for the applicable Calendar Quarter; provided, however,
that the aggregate amount of any credit allowed with respect to any Calendar
Quarter shall not exceed the amount of the Facility Fee payable with respect to
such Calendar Quarter.

 

6



--------------------------------------------------------------------------------



 



(h) On and after the date on which the Stage 2 Conditions have been satisfied,
the First Minimum Amount shall be automatically increased to $13,000,000, the
Second Minimum Amount shall be automatically increased to $14,200,000, the Third
Minimum Amount shall be automatically increased to $15,400,000 and the Firth
Minimum Amount shall be automatically increased to $16,600,000.
(i) Notwithstanding any contained herein or in the ARPA to the contrary, (1) the
Company shall not be required to tender to Access Capital for purchase any
Accounts Receivable for which contractual payment in respect thereof is to be
paid within fifteen (15) days from invoice date (all such Accounts Receivable
not so tendered to Access Capital for purchase shall hereinafter be referred to
as the “Specified Non-Purchased Accounts”); (2) the Company acknowledges that
the Specified Non-Purchased Accounts shall all times (i) constitute Collateral
under the ARPA, (ii) be subject to all terms and provisions of the ARPA relating
to Accounts Receivable and (iii) be subject to Access Capital’s first priority
perfected security interest; (3) for each period of calculation of the
applicable Base Purchase Amount under the foregoing clauses “(g)” and “(h)”, the
applicable Base Purchase Amount shall be reduced by the amount of Specified
Non-Purchased Accounts created during such calculation period; and (4) Access
Capital shall earn an administration fee with respect to all Specified
Non-Purchased Accounts for the accounts receivable management and administration
services provided to the Company by Access Capital in an amount equal to
four-tenths of one percent (0.4%) of all Specified Non-Purchased Accounts
created by the Company, payable monthly. The foregoing administration fee may be
charged by Access Capital to the Company’s account when due.
4. Joinder. In consideration of Access Capital’s agreement to enter into this
Amendment, each Joinder Party hereby acknowledges that it is hereby a
Responsible Party under the ARPA with respect to the payment and performance of
all Obligations of Company and each Responsible Party hereby waives all
suretyship defenses in connection therewith.
5. Conditions of Effectiveness. This Amendment shall become effective upon
receipt by Access Capital (unless otherwise waived by Access Capital in writing)
of the following (all in form and substance acceptable to Access Capital):
(a) this Amendment duly executed and delivered by Company, each Responsible
Party and Access Capital, (b) the executed approvals and consents required by
Section 1.1 of the Share Purchase Agreement, (c) an acknowledgment letter
executed by SD, Company, TRC and ICCI confirming that all closing conditions set
forth in the Share Purchase Agreement have been satisfied and the transactions
contemplated by the Share Purchase Agreement have been consummated, (d) all such
documentation as Access Capital shall require for each of ICCI and TRC to grant
to Access Capital a first priority perfected security interest in each such
entity’s assets, (e) pro-forma financial statements for ICCI for the six
(6) full calendar month period following the effective date hereof, (f) copies
of all Schedules, Exhibits and amendments to the Share Purchase

 

7



--------------------------------------------------------------------------------



 



Agreement, (g) copies of all amendments to Company’s and TRC’s certificate of
incorporation and bylaws as contemplated by Section 7.1(d) to the Share Purchase
Agreement (which such amendments shall not modify in any manner whatsoever the
name of any such entity or modify any other provision thereof deemed material by
Access Capital), (h) copies of all documentation required to satisfy the
requirements of Section 10 of the Share Purchase Agreement, (i) corporate
resolutions for Company, ICCI and TRC authorizing the transactions contemplated
by the Share Purchase Agreement and the this Amendment and (j) a consent and
amendment fee in the amount of $15,000 (the “Consent and Amendment Fee”), which
such fee shall be deemed earned in full on the date hereof, shall not be subject
to rebate or pro-ration for any reason and shall be payable by the Company to
Access Capital in ten consecutive monthly installments of $1500 each, the first
payment of which shall commence on March 1, 2009 and the remaining payments of
which shall be made on the first day of each succeeding month, all of which
payments may be charged when due by Access Capital to Company’s account. Any
unpaid portion of the Consent and Amendment Fee shall be due and payable in full
upon the earlier to occur of (1) the occurrence of an Event of Default,
(2) termination of the ARPA and (3) unwinding of the transactions contemplated
by the Share Purchase Agreement in accordance with the terms of Section 6 below.
6. Unwinding of Share Purchase Agreement Transaction. In the event the Company
delivers to Access Capital evidence satisfactory in all respects to Access
Capital confirming and evidencing that (i) the transactions contemplated by the
Share Purchase Agreement have been unwound in accordance with the terms of
Section 6.4 of the Share Purchase Agreement as in effect on the date hereof and
(ii) Stuart Discount has acquired one hundred percent (100%) of the issued and
outstanding capital stock of each of the Company and TRC, then (a) the
amendments to the ARPA set forth in Section 3 hereof shall be of no further
force or effect (provided that the provisions relating to the Consent and
Amendment Fee shall remain in effect and the unpaid portion of the Consent and
Amendment Fee shall be immediately paid to Access Capital in accordance with the
terms of Section 5 above) and (b) Access Capital shall release its security
interest in the assets of ICCI.
7. Representations and Warranties. Each of Company, TRC, ICCI and SD, as
applicable, hereby:
(a) represents and warrants to Access Capital that this Amendment and the ARPA,
as amended hereby, constitute legal, valid and binding obligations of such party
and are enforceable against such in accordance with their respective terms.
(b) represents and warrants to Access Capital that upon the effectiveness of
this Amendment, all covenants, representations and warranties made in the ARPA
and the other Transaction Documents are hereby reaffirmed to the extent the same
are not amended hereby and agrees that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment.

 

8



--------------------------------------------------------------------------------



 



(c) represents and warrants to Access Capital that no Default has occurred and
is continuing or would exist after giving effect to this Amendment.
(d) represents and warrants to Access Capital that no such party has any
defense, counterclaim or offset with respect to the ARPA or any other
Transaction Document.
(e) acknowledges that (a) Access Capital has and shall continue to have as
security for all Obligations a valid first priority perfected security interest
in all assets of Company, TRC and ICCI and to the extent not otherwise granted
under the ARPA and the other Transaction Documents hereby assigns, pledges and
grants to Access Capital a continuing security interest in all Collateral (as
defined in the ARPA) of such entity, whether now owned or existing or hereafter
acquired or arising and wheresoever located, provided that the security interest
granted by ICCI to Access Capital shall be subject to the provisions of
Section 6 hereof and (b) each such party has had ample opportunity to consult
with counsel prior to signing and delivering this Amendment and has signed and
delivered this Amendment freely and voluntarily, without duress or coercion.
8. Effect on the Agreements.
Upon the effectiveness of this Amendment, each reference in the ARPA to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the ARPA as amended hereby.
Except as specifically amended herein, the ARPA and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of Access Capital, nor constitute a
waiver of any provision of the ARPA, or any other documents, instruments or
agreements executed and/or delivered under or in connection therewith.
9. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.
10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

9



--------------------------------------------------------------------------------



 



11. Counterparts; Telecopier Signatures; Miscellaneous. This Amendment may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same agreement. Any signature delivered by a party via telecopier shall be
deemed to be an original signature hereto. Access Capital may charge to
Company’s account all fees and expenses (including attorneys’ fees) incurred by
Access Capital in connection with the transactions contemplated hereby.
[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

            TELESTAR MARKETING, INC.
      By:   /S/ Stuart Discount         Stuart Discount, President             

            TELE-RESPONSE CENTER, INC.
      By:   /S/ Stuart Discount         Stuart Discount, President             

            INTERNATIONAL CONSOLIDATED COMPANIES, INC.
      By:   /S/ Antonio F. Uccello, III         Antonio F. Uccello, III,
President        and Chief Executive Officer     

            ACCESS CAPITAL, INC.
      By:   /S/ Angela Santi         Angela Santi        Vice President,
Director of Client Management     

ACKNOWLEDGED AND AGREED TO:
By: /S/ Stuart Discount
Stuart Discount, Individually

 

11